Citation Nr: 9935736	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for amputation of the right 
lower extremity based on VA hospitalization and surgery in 
December 1991 and based on a contention that a VA furnished 
wheel chair necessitated the right lower extremity 
amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from November 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of February, June, 
and September 1997 that denied compensation benefits pursuant 
to the provisions of 38 U.S.C.A.§ 1151 for amputation of the 
right lower extremity.  The hospitalization and surgery in 
question occurred in December 1991.  The claim for 1151 
benefits is predicated on a contention that the surgery was 
necessitated due to pressure sores resulting from use of a 
wheel chair provided by the VA.  

In the July 1999 Informal Hearing Presentation the Veteran's 
representative raised an initial claim for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for quadriplegia due to a total laminectomy 
from C2-C7 performed by the VA in April 1970 and a revision 
of the cervical laminectomy during a VA hospitalization from 
August 1977 to February 1978.  (It is noted that entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 (formerly 351) for quadriplegia based on 
surgery and hospitalization by the VA from August 1977 to 
February 1978 was previously denied by the Board in a 
decision of July 1981.  This decision was affirmed by the 
Board on reconsideration in March 1982.)  The claim raised by 
the veteran's representative in July 1999 has not been 
considered by the RO and, therefore, this matter is referred 
to the RO for consideration under the provisions of Public 
Law No. 104-204 § 422, 110 Stat. 2874, 2926 (1996) which 
revised the provisions of 38 U.S.C.A§ 1151, effective October 
1, 1997.  

In the July 1999 Informal Hearing Presentation the veteran's 
representative also raised the issue of entitlement to 
service connection for a back disorder.  At that time, it was 
averred that the veteran had initially raised the issue of 
service connection for a back disorder in November 1972.  At 
that time he submitted a VA Form 21-4138, in which he sought 
to claim entitlement to a total disability rating for 
compensation purposes based on individual unemployability.  
The basis of the claim was a back injury which was alleged to 
be service connected.  In a November 1972 letter, the RO 
properly informed the veteran that this claim was improper 
since service connection for a back disability was not in 
effect.  The record does not show that any claim for service 
connection for a back disability was thereafter filed prior 
to the July 1999 Informal Hearing Presentation submitted by 
the veteran's representative.  The issue of entitlement to 
service connection for a back disability is therefore 
referred to the RO for initial adjudication.  


FINDING OF FACT

The veteran's claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A.§ 1151 for 
amputation of the right lower extremity based on a VA 
hospitalization and surgery in December 1991, and based on a 
contention that the surgery was necessitated by pressure 
sores resulting from use of a wheel chair provided by the VA, 
is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for amputation of the right 
lower extremity based on a VA hospitalization and surgery in 
December 1991and based on a contention that the surgery was 
necessitated by pressure sores resulting from use of a wheel 
chair provided by the VA.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As will be 
explained below, the Board finds that the claim is not well 
grounded.

As regards a claim for primary service connection, three 
discrete types of evidence must be present in order for an 
appellant's claim for compensation benefits to be well 
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis; (2) there 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) there must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  

The principles set forth in the Caluza decision concerning 
evidence needed to establish a well-grounded claim for 
service connection are also applicable to a claim for 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  In that instance, the evidence must show that there 
is a current disability and that such additional disability 
is the result of VA treatment.

In Gardner v Derwinski, 1 Vet. App 584 (1991) the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) 
invalidated 38 C.F.R. § 3.358 (c)(3), on the grounds that the 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R§ 3.358, excluding § (c)(3), remained 
valid.  See Brown v. Gardner, U.S. 115 S Ct 552, 556 N. 3 
(1994).  In Public Law No. 104-204 § 422, 110 Stat. 2874, 
2996 (1996), Congress revised the provisions of 38 
U.S.C.A§ 1151 to reinstate the fault requirement previously 
embodied in 38 C.F.R.§ 3.358 (c) (3).  However, since this 
provision did not become effective until October 1, 1997, it 
is not relevant to the issue currently before the Board.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

As pertains to the issue currently under consideration by the 
Board, 38 C.F.R. § 3.358, the regulation implementing that 
statute, provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, etc., was authorized.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  The pertinent provision of 38 C.F.R. 
§ 3.358(c)(3) provides as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1996).

The veteran was provided long term care for quadriplegia at 
the spinal care unit of a VA medical center since 1979.  
During this long term hospital care, the veteran developed a 
moderately severe contracture adduction of his right hip.  X-
ray findings revealed exuberant bone formation on the right 
hip.  It was noted that the contracture had impeded the 
seating of the veteran in his wheel chair.  Consequently, he 
easily developed pressure sores on his buttocks and ischial 
areas, despite modifications in the seat of the wheel chair.  
The exuberant bone formation and associated contracture are 
shown by the VA clinical records to have caused problems in 
transferring the veteran from bed to his wheel chair.  The 
deformity also produced problems in maintaining hygienic 
conditions in his groin and perineal area due to the 
inability to bring apart his thighs.  In September 1989, the 
veteran underwent surgical excision of decubitus and a VY 
biceps femoral advancement at a VA hospital.  

In May 1990 the veteran was referred to orthopedic surgery 
for correction of the contracture by surgery on the right 
femoral head.  On May 9, 1990 the veteran was placed under 
general anesthesia and underwent surgical excision of the 
femoral head and neck of the right femur.  Clinical records 
for August 1990 indicate that the surgical wound from the May 
1990 procedure did not close and there was a large amount of 
drainage as well as a gap or skin sore over the right hip.  
In August 1990 the veteran underwent debridement of his right 
hip wound and debridement of the greater trochanter of the 
right femur and closure of the wound.  Thereafter, the 
veteran continued to develop adduction contractures.  
Subsequent VA treatment for quadriplegia, adduction 
contractures of the right thigh, a chronic pressure sore on 
the right thigh and multiple decubiti is indicated.  

On December 11, 1991 the veteran was brought to the operating 
room for a planned disarticulation of the right lower 
extremity due to a right hip contracture with a right 
decubitus ulcer of the hip.  He was administered spinal 
anesthesia and placed supine with his right contracted lower 
extremity slightly elevated.  After the right lower extremity 
was prepped and draped in the usual sterile manner, a right 
hip disarticulation with myocutaneous flap was performed.  An 
incision was made just posterior and anterior to a sinus 
drainage that the veteran had over his greater trochanter.  
After the procedure, the veteran was taken to the recovery 
room in good condition.  The veteran was started with dry 
dressings to the right stump.  His drains were removed on the 
third postoperative day and his wounds remained dry and 
intact through his stay.  

The record does not show that the veteran's amputation of the 
right lower extremity was necessitated by an ill-fitting 
wheel chair or by any other aspect of the veteran's VA 
treatment.  Rather, the clinical evidence indicates that the 
veteran's long term quadriplegia resulted in the repeated 
development of adduction contracture deformities in the right 
thigh with resultant exuberant bone growth on the right hip.  
These in turn caused a number of difficulties, such as 
seating the veteran in a wheel chair despite modifications to 
the seat, problems in transferring the veteran from bed to 
his wheel chair, and problems in maintaining hygienic 
conditions in his groin and perineal area.  It was also noted 
that he easily developed pressure sores and multiple decubiti 
on his thighs, buttocks and ischial areas.  

The VA provided wheel chair is not shown by the existing 
voluminous VA clinical records to have caused these 
contractures and the record does not show that any other 
facet of VA treatment caused the contracture deformities.  In 
view of the prevalence of the contractures of the right 
thigh, and the failure of other surgical procedures performed 
to resolve this condition, a medical decision was made to 
perform a right hip disarticulation (amputation).  This 
surgery was accomplished in December 1991.  There are no 
residuals of the right hip disarticulation which were not 
certain to occur or intended to occur, based on a review of 
the existing VA clinical records.  The veteran and his 
representative have submitted no medical evidence (opinion) 
to the effect that any aspect of VA treatment for 
quadriplegia caused the need for a right hip disarticulation.  
The veteran and his representative are not competent to offer 
medical opinions as to the etiology or causation of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As previously noted, a veteran must submit supporting 
evidence that justifies a belief that his claim is plausible.  
As such evidence has not been presented, the veteran's claim 
is not well grounded.  

ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for amputation of the right 
lower extremity, based on VA hospitalization and surgery in 
December 1991 and based on a contention that a VA furnished 
wheel chair necessitated the right lower extremity 
amputation, is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

